Citation Nr: 1035551	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-20 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety, depression, and posttraumatic 
stress disorder (PTSD), to include as a result of an in-service 
personal assault.

2.  Entitlement to service connection for alcoholism as secondary 
to an acquired psychiatric disorder.  

3.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as borderline personality disorder. 

4.  Entitlement to an initial compensable rating for sinusitis.  


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from 
February 2000 to October 2002.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington which denied entitlement to the benefits currently 
sought on appeal.  Jurisdiction for this appeal now rests with 
the RO in Philadelphia, Pennsylvania as this is the jurisdiction 
in which the Veteran now resides.

The Veteran was scheduled for a hearing before the Board in 
December 2006, however she failed to appear.  Under the 
applicable regulation, if an appellant fails to appear for a 
scheduled hearing and a request for postponement has not been 
received and granted, the case will be processed as though the 
request for a hearing had been withdrawn.  38 C.F.R. § 20.702 (d) 
(2009).  Accordingly, this Veteran's request for a hearing is 
considered withdrawn.

This appeal was subject to prior remand by the Board in April 
2007 and May 2008 to ensure compliance with due process 
requirements.  Unfortunately, the evidentiary record has not been 
adequately developed in substantial compliance with all prior 
Board remand instructions and further development is required 
prior to appellate review.  

The appellant is currently pursuing this appeal without the 
assistance of a representative.  While she is free to proceed in 
this manner, the Board notes that assistance and representation 
are available to her without charge from any number of accredited 
veterans' service organizations and her state's veterans' 
department.  Should she so desire, she may obtain information 
about how to contact these organizations, as well as a VA Form 
21-22, Appointment of Representative, from the VA Regional 
Office.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional evidentiary development is required before the issues 
on appeal are ready for Board adjudication.  See 38 C.F.R. § 19.9 
(2009).  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claims so that she is afforded 
every possible consideration.

In particular, the Board finds that VA examinations conducted in 
January and February 2010 are incomplete and do not provide 
sufficient information to proceed with appellate review at this 
time.  In January 2010, the Veteran was afforded an examination 
of the sinuses in conjunction with her claim for a higher initial 
rating.  However, the examiner stated that no x-rays had been 
taken, and no allergy testing conducted.  The examiner then 
expounded that it would be "useful for [the Veteran] to have a 
CT scan of her sinuses before attempting to make any final 
diagnosis as to whether or not she may or may not have sinus 
disease."  VA examination, January 2010.   

Where a VA medical examiner specifically requests a specialized 
medical opinion or otherwise determines that an opinion requested 
by the Board cannot be provided without information that is not 
currently available, VA must determine whether that information 
may be reasonably obtained, and if so, must make efforts to 
obtain the necessary information.  See Green v. Derwinski, 1 Vet. 
App. 121, 123-24 (1991); see also Daves v. Nicholson, 21 Vet. 
App.  46 (2007).  Thus, in this case, CT scan, x-ray, allergy 
testing, or any other testing determined to be necessary by the 
examiner must be afforded to the Veteran to determine the nature 
and severity of her current service-connected sinus disability.  
38 C.F.R. § 3.159(c)(4) (2009). 

Similarly, the February 2010 PTSD examiner found that a specific 
mental health diagnosis could not be rendered in this case within 
the context of one meeting due to the complexity of this 
Veteran's psychiatric history.  The examiner stated that 
"specific diagnosis of this patient can be narrowed down further 
if needed in the future, but she would need to be rescheduled."    
VA examination, February 2010.  As above, where a VA examiner 
identifies additional information or medical evidence that may be 
reasonably obtained in support of a Veteran's claim, that 
information must be sought.  Green v. Derwinski.  Thus, a VA 
psychiatric examiner must be afforded the time necessary to 
adequately examine the Veteran and render a more specific 
diagnostic determination.  The examiner is instructed that the 
Board finds the Veteran to be credible as to the personal assault 
reported during service; thus, no further development is 
necessary to corroborate the Veteran's account thereof.  

The Board also notes that medical records have been sought and 
obtained from the Social Security Administration.  However, at 
the time of the Board's review, these records were only viewable 
from a CD-ROM associated with the claims file.  To facilitate 
adequate review by VA examiners, the RO/AMC is asked to print the 
contents of the associated CD-ROM in its entirety so that it is 
associated with the claims folder in a paper format. 

Accordingly, the case is REMANDED for the following action:

1.  Open and print the contents of the CD-
ROM from the Social Security 
Administration currently associated with 
the claims file.  Associate the paper 
documents from that CD within the claims 
file.  

2.  AFTER completion of the above, 
schedule the Veteran for VA examination 
with a psychiatrist to determine the 
nature, onset date and etiology of any 
currently diagnosed psychiatric disorder.  
As the February 2010 examiner concluded 
that a specific diagnosis could not be 
rendered within the time constraints of 
the given examination appointment, the 
RO/AMC is instructed that sufficient time 
must be allowed for the determinations 
requested herein.  Any and all studies or 
tests determined to be necessary by the 
examiner must be conducted.  The Veteran's 
claims file and a copy of this remand 
should be made available to the examiner 
for review.  

The examiner is then requested to review 
the claims file in its entirety, to 
include documents from the Social Security 
Administration, then:

(a) Identify all currently diagnosed 
psychiatric disabilities, specifically 
labeling any personality disorder(s) 
therein;

(b) Identify the approximate date of onset 
for any chronic acquired disability 
identified in (a), specifying to the best 
of your ability, onset prior to military 
service, onset during military service, or 
onset since military service;

(c) If the examiner concludes that a 
psychiatric disability existed prior to the 
appellant's period of service, the examiner 
must state whether any such identified 
pathology worsened during the appellant's 
period of active military service from 
February 2000 to October 2002.  If 
worsening occurred, the examiner should 
state whether that increase in severity, or 
aggravation, was of the type to be beyond 
the natural progression of the psychiatric 
disorder found to pre-exist service;

(d) If diagnosis of PTSD is confirmed, the 
examiner is advised that the Board finds 
credible evidence of the in-service 
personal assault stressor as reported by 
the Veteran, thus the examiner should 
opine whether any diagnosed PTSD is caused 
or aggravated by the in-service personal 
assault versus other reported nonservice 
stressors;

(e) In all, the examiner is requested to 
provide a detailed opinion as to whether 
any currently diagnosed psychiatric 
disability was at least as likely as not 
(probability of 50 percent or greater) 
incurred during service, or aggravated by 
the Veteran's active military service 
and/or the personal assault occurring 
therein;

(f)  If a current psychiatric disability 
is found to be at least as likely as not 
incurred or aggravated by the Veteran's 
military service,   the examiner is asked 
to determine whether any present drug or 
alcohol addiction results from that 
psychiatric disability.  

An adequate supporting rationale must 
be provided for each opinion reached.  

If you are unable to reach an opinion 
without resorting to mere speculation, 
please state the reason why speculation 
would be required in this case (e.g., if 
the requested determination is beyond the 
scope of current medical knowledge, actual 
causation cannot be selected from multiple 
potential causes, etc.).  If you are unable 
to reach an opinion because there are 
insufficient facts or data within the 
claims file to facilitate a more conclusive 
opinion, please identify the relevant 
testing, specialist's opinion, or other 
information required in order to resolve 
the need for speculation. 

3.  The Veteran should also be scheduled for 
a VA sinus examination to determine the 
nature and current severity of her service-
connected sinus disability.  Specifically, 
the Veteran should be afforded a CT scan, 
identified as necessarily useful, by the 
examining ear, nose, and throat specialist 
in January 2010.  The Veteran's claims file 
and a copy of this remand should be made 
available to the examiner for review.  Any 
studies or tests deemed necessary by 
the examiner must be conducted. 

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
completed in compliance with the 
instructions herein, and that no other 
notification or development action is needed 
in addition to that directed above.  If 
further action is required, it should be 
undertaken prior to further claims 
adjudication.  

5.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the Veteran, she and her 
representative, should one be appointed, 
must be furnished a supplemental statement 
of the case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The Veteran 
should then be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


